In a coram-nobis proceeding, defendant appeals from an order of the former County Court, Kings County, dated June 13, 1961, as amended or resettled by order dated August 4, 1961, which denied, after a hearing, his application to vacate a judgment of said court rendered February 17, 1949 on his plea of guilty, convicting him of manslaughter in the second degree, and imposing sentence. Order of August 4, 1961 affirmed. No opinion. Appeal from the order of June 13, 1961, dismissed; such order was superseded by the later order. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, J J., concur.